It seems that compliance by the defendant with the order to produce the voluminous records called for might entail a hardship in the particular circumstances of this case. Order unanimously modified so as to insert the words "and essential” after the word "relevant” and, as so modified, affirmed. Should any controversy arise the Justice presiding in Special Term may make proper directions as required. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Concur—Botein, J. P., Rabin, Cox, Frank and Valente, JJ.